Citation Nr: 1732159	
Decision Date: 08/09/17    Archive Date: 08/16/17

DOCKET NO.  07-36 806	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to service connection for a sleep disorder, to include as secondary to service-connected PTSD and to include as due to an undiagnosed illness.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

C. Smith, Associate Counsel

INTRODUCTION

The Veteran served honorably in the U.S. Marine Corps from August 1991 to October 1995, and in the U.S. Army from May 2005 until September 2006, with additional Reserve service.  This case comes to the Board of Veterans' Appeals (Board) on appeal from a May 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.  

In October 2013 the Veteran presented testimony before the undersigned Veterans Law Judge.  A transcript of that hearing has been associated with the electronic claims folder.  

This case was previously remanded by the Board in September 2011, May 2014, August 2015, and June 2016, and has since been returned to the Board for additional appellate review.  The June 2016 Board decision granted entitlement to service-connection for a right knee disorder, thus the only remaining issue on appeal is that of entitlement to service-connection for a sleep disorder.  

This case consists of documents in the Veterans Benefits Management System (VBMS) and in the Legacy Content Manager (LCM).  With the exception of additional treatment records, all documents in the LCM are duplicative of those in VBMS, or not relevant to the issue on appeal.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Remand is required to obtain compliance with a prior Board remand.  A remand by the Board confers on the Veteran, as a matter of law, the right to compliance with the remand.  Stegall v. West, 11 Vet. App. 268 (1998).  

In August 2015, the Board found that an August 2014 VA examination was inadequate because the examiner's opinion was based on the results of a sleep study conducted in conjunction with the examination.  That sleep study report noted that the study might have underestimated the severity of the Veteran's sleep disorder because "REM supine sleep was not seen during [the] diagnostic portion."  Thus, the Board remanded the matter to afford the Veteran another VA examination in conjunction with a new sleep study.

The Veteran was afforded another VA examination in November 2015, but he was not afforded another sleep study.  The 2015 examiner opined that the Veteran did not have obstructive sleep apnea.  In support of that opinion, the examiner cited to the August 2014 sleep study, which the Board previously found to be inadequate to form the basis of a negative opinion.  

In June 2016, the Board therefore remanded the matter again to secure another sleep study and VA examination.  The Veteran was afforded another sleep disorder examination in October 2016, but the same examiner again relied on the August 2014 sleep study.  The Veteran has not yet been afforded another sleep study.  Thus, on remand the Veteran is to be afforded a sleep study and a new VA examination addressing the results of the new sleep study.  

Also, in the February 2017 appellate brief the Veteran's representative asserted the Veteran's sleep disorder is etiologically related to his service-connected posttraumatic stress disorder.  On remand, the examiner should also provide an opinion as to whether a currently diagnosed sleep disorder was caused or aggravated by the Veteran's PTSD.  See Stefl v. Nicholson, 21 Vet. App. 120, 123-24 (2007) (noting that, generally, a medical opinion should address the appropriate theories of entitlement).  

Lastly, appropriate efforts must be made to secure outstanding and relevant VA or private treatment records.


Accordingly, the case is REMANDED for the following action:

1.  Contact the appropriate VA Medical Center and obtain and associate with the claims file all outstanding records of treatment.  If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the claims file.  Efforts to obtain these records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified and this should be documented for the record.  Required notice must be provided to the Veteran and his or her representative.  

2.  Contact the Veteran and afford him the opportunity to identify by name, address and dates of treatment or examination any relevant medical records.  Subsequently, and after securing the proper authorizations where necessary, make arrangements to obtain all the records of treatment or examination from all the sources listed by the Veteran which are not already on file.  All information obtained must be made part of the file.  All attempts to secure this evidence must be documented in the claims file, and if, after making reasonable efforts to obtain named records, they are not able to be secured, provide the required notice and opportunity to respond to the Veteran and his representative.

3.  After any additional records are associated with the claims file, provide the Veteran with an appropriate examination to determine the etiology of any sleep disorder.  The entire claims file must be made available to and be reviewed by the examiner.  Any indicated tests and studies must be accomplished.  A new sleep study must be provided.  All clinical findings must be reported in detail and correlated to a specific diagnosis.  An explanation for all opinions expressed must be provided.  

Upon completion of the foregoing, the examiner is requested to provide the following information and opinions:

a)  First, the examiner is requested to state all diagnoses related to a sleep disorder.  If obstructive sleep apnea is not diagnosed, the examiner must so state and explain why.  The examiner must not rely on the results of the August 2014 sleep study; a new sleep study must be provided.

b)  Second, with regard to each diagnosed sleep disorder, is it at least as likely as not (a 50 percent or greater probability) that the disorder manifested during service, or is otherwise related to the Veteran's military service?  The examiner must consider the Veteran's lay statements regarding onset of symptoms. 

c)  Third, with regard to each diagnosed sleep disorder, is it at least as likely as not (a 50 percent or greater probability) that the disorder was caused or aggravated by the Veteran's service-connected posttraumatic stress disorder?

d)  Fourth, if the Veteran's complaints of symptoms such as fatigue cannot be attributed to a known clinical diagnosis, the examiner is requested to indicate whether such symptoms are an undiagnosed illness or a diagnosable but medically unexplained chronic multi-symptom illness of unknown etiology.  

4.  Notify the Veteran that it is his responsibility to report for any scheduled examination and to cooperate in the development of the claim, and that the consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2015).  In the event that the Veteran does not report for any scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

5.  Ensure compliance with the directives of this remand.  If the report is deficient in any manner, the AOJ must implement corrective procedures.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  

6.  After completing the above action, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claim must be readjudicated.  If the claim remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




